El Juez Asociado Se. Wole,
emitió la opinión del .tribunal Un número de jóvenes, en su mayoría de Ponce, salieron de dicha ciudad a una pesquería a Gfuayanilla. En dicho pueblo consiguieron para alojarse la casa de un amigo. Al-gunos de ellos se fueron a un bote que estaba en el agua y otros durmieron en el balcón de la casa, esperando la madru-gada para comenzar su diversión. Los acusados y otras *46personas, todos gente honrada que vive en la vecindad y tiene allí sus ocupaciones, concibieron la idea de que el grupo •de pescadores era una banda de malhechores con fines per-versos y que era el deber de ellos hacerles abandonar el sitio. Pero lo hicieron en una forma que no era la correcta. Ellos no se aseguraron primero, en debida forma, de la naturaleza de los propósitos de los supuestos transgresores, sino que avanzaron sobre ellos asaltándolos con armas blancas y de fuego habiendo sido malamente herido uno de los testigos de cargo, que apenas pudo escapar de un daño mayor. Los. acusados manifiestan que ellos llamaron sin que recibieran contestación, y la única defensa en este caso es que ellos ac-tuaron movidos por buenos propósitos y nunca con inten-ción criminal.
La acusación imputa un acometimiento y agresión con in-tención de cometer asesinato. El caso fue sometido al ju-rado previas muy cuidadosas instrucciones dadas por la corte, y el jurado demostró que había tomado en cuenta la intención al declarar a los acusados culpables de acometi-miento y agresión con circunstancias agravantes. La corte también tomó en cuenta el móvil condenando al principal acusado a $300 de multa o en su defecto prisión, y a los de-más-a $100 de multa o a un término de prisión relativo.
El caso de People v. Kilvington, 104 Cal. 86, 37 Pac. 799, fue uno en que un policía disparó a un supuesto reo, y en él se estableció que el derecho de un oficial encargado de mantener el orden a disparar mientras hace un arresto, es una cuestión de hecho a resolver por el jurado. Esto siem-pre es así cuando la persona que está haciendo el arresto tiene alguna aparente justificación legal para disparar contra supuestos delincuentes. En este caso, sin embargo, aun cuando hubo un juicio por jurado nada había en la prueba que justificara los violentos ataques de los acusados. ISTadie tiene el derecho de matar o de herir a un mero trans-gresor, excepto cuando, por lo menos, se demuestre que fué necesario ejercer alguna fuerza para expulsarlo. 5 C. J., *47743 et seq; 21 Cyc. 792; 21 Cyc. 972. Los actos de los acusados en este caso a lo que más se asemejan, buscando una analogía en la ley, es al arresto de una persona, pero en estos casos la persona que está haciendo el arresto no está justificada al hacer uso de fuerzá indebida. 5 C. J. 424 et seq. Más o menos directamente hemos aplicado estos prin-cipios en los casos de El Pueblo v. Cruz, 25 D. P. R. 327, y El Pueblo v. Figueroa, 16 D. P. R. 373. En el primer caso un policía disparó contra un muchacho que iba huyendo, y la corte declaró que la intención de disparar y hacer blanco existía independientemente del motivo que tuviera el indi-viduo en particular. Hemos dicho a menudo, al igual que todas las demás cortes, que la intención debe presumirse en determinados actos ilegales. Los acusados en este caso ata-caron sin tener excusa legal alguna, y las posibles conse-cuencias de tales actos son en realidad de verdad graves.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
El Juez Presidente Sr. Hernández y el Asociado Sr. Al-drey no intervinieron.